Exhibit 10(t)

LOGO [g66249img001.jpg]

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE BRISTOL-MYERS SQUIBB COMPANY

2002 STOCK INCENTIVE PLAN

 

  Award Recipient:                            (the “Award Recipient”)  
Stock Award:                                  (the “Stock Award”)  
Award Date:                                    (the “Award Date”)

1. STOCK AWARD

Under the terms of the Bristol-Myers Squibb Company 2002 Stock Incentive Plan
(the “Plan”) the Compensation and Management Development Committee of the Board
of Directors of Bristol-Myers Squibb Company (the “Committee”) has granted to
the Award Recipient on the Award Date a Stock Award of Bristol-Myers Squibb
Company Common Stock, par value $0.10 per share, (“Common Stock”) as designated
herein subject to the terms, conditions, and restrictions set forth in this
Agreement. The purposes of such Award are to motivate and retain the Award
Recipient as an employee of Bristol-Myers Squibb Company (the “Company”) or a
subsidiary of the Company, to encourage the Award Recipient to continue to give
best efforts for the Company’s future success, and to further the opportunity
for stock ownership by the Award Recipient in order to increase the Award
Recipient’s proprietary interest in the Company. Except as may be required by
law, the Award Recipient is not required to make any payment (other than
payments for taxes pursuant to Section 5 hereof) or provide any consideration
other than the rendering of future services to the Company or a subsidiary of
the Company. You acknowledge that your continued employment with the Company and
the Stock Award are sufficient consideration for this Agreement, including,
without limitation, the restrictions imposed on you by Section 3.

2. STOCK CERTIFICATES

The stock certificate(s), if any, evidencing the shares of the Stock Award shall
be registered on the Company’s books in the name of the Award Recipient as of
the Award Date. Physical possession or custody of such stock certificate(s), if
any, shall be retained by the Company or by a bank or other institution in
accordance with rules adopted by the Committee until such time as the applicable
Restricted Period (as defined below) ends as set forth in Section 3 of this
Agreement or such earlier termination of employment described in Section 3 of
this Agreement.

Standard Agreement

 

E-10-4



--------------------------------------------------------------------------------

While in its possession, the Company reserves the right to place a legend on the
stock certificate(s) restricting the transferability of such certificate(s) and
referring to the terms and conditions (including, without limitation,
forfeiture) approved by the Committee and relating to the shares represented by
the certificate(s). After the applicable Restricted Period, or earlier
termination of employment, referred to above, ends, the Company shall cause an
unlegended stock certificate(s) covering the requisite number of vested shares
registered on the Company’s books in the name of the Award Recipient or his
beneficiary(ies), as appropriate, to be delivered to such person(s) as soon as
practicable after the applicable Restricted Period ends.

3. RESTRICTIONS AND FORFEITURES

Except as otherwise provided in this Section 3, shares of stock covered by the
Stock Award shall be subject to the restrictions and conditions set forth herein
during the Restricted Period (as defined below) and the Non-Competition and
Non-Solicitation Period (as defined below).

Vesting of the Stock award is conditioned upon the Award Recipient remaining
continuously employed by the Company or a subsidiary of the Company following
the Award Date. Assuming the satisfaction of these conditions, the Stock Award
will become vested and nonforfeitable as follows: one third on the third
anniversary of the Award Date; an additional one-third on the fourth anniversary
of the Award Date; and the final third on the fifth anniversary of the Award
Date. In the event the Award Recipient attains age 65 while still an Employee of
the Company, all unvested Award shares held at least one year from the Award
Date will vest and become non-forfeitable. So long as the Award Recipient
remains an employee of the Company after attaining Age 65, all other Award
shares will become 100% vested one year from the Award Date.

 

  (a) Except as set forth below, during the Restricted Period, the Award
Recipient may not sell, transfer, pledge or assign any of the shares of stock
covered by the Stock Award that have not vested.

 

  (b) Except as the Committee may otherwise determine, the Award Recipient shall
have with respect to the stock covered by the Stock Award all of the rights of a
stockholder of the Company, including the right to vote the shares and receive
dividends and other distributions provided that distributions in the form of
stock shall be subject to the same restrictions as the stock of the underlying
Stock Award. Certificates for shares of stock covered by the Stock Award shall
be delivered to the Award Recipient promptly after, and only after, the
Restricted Period shall have expired without any forfeiture occurring with
respect to such shares.

 

  (c) In the event of an Award Recipient’s Retirement, Death or Disability (as
those terms are defined in the Plan) prior to the end of the Restricted Period,
the Award Recipient, or his/her estate, shall be entitled to receive a
proportionate number of the total number of shares subject to the Stock Award
granted, provided that the Award Recipient has been continuously employed by the
Company for at least one year following the Award

Standard Agreement

 

E-10-4



--------------------------------------------------------------------------------

Date and the Award Recipient’s employment has not been terminated by the Company
for misconduct or other conduct deemed detrimental to the interests of the
Company. The formula for determining the proportionate number of shares the
Award Recipient is entitled to is available by request from the Office of the
Corporate Secretary at 345 Park Avenue, New York, New York 10154.

 

  (d) In the event the Award Recipient’s employment is terminated by the Company
for reasons other than misconduct or other conduct deemed detrimental to the
interests of the Company, and the Award Recipient is not eligible to retire, the
Award Recipient shall receive a proportionate number of the total number of
shares subject to the Stock Award granted, provided that the Award Recipient has
been continuously employed by the Company for at least one year following the
Award Date and the Award Recipient signs a general release and where applicable,
a non-compete and/or a non-solicitation agreement. The formula for determining
the proportionate number of shares the Award Recipient is entitled to is
available by request from the Office of the Corporate Secretary at 345 Park
Avenue, New York, New York 10154.

 

  (e) In the event the Award Recipient’s employment is terminated for a
Qualifying Reason (as defined under the Plan) during the three (3) year period
following a Change in Control (as defined under the Plan), all remaining
restrictions shall be waived and the shares covered by the Stock Award shall be
deemed fully vested.

 

  (f) In the event of the Award Recipient’s voluntary termination, or
termination for misconduct or other conduct deemed detrimental to the interests
of the Company, the Award Recipient shall forfeit all unvested shares covered by
the Stock Award on the date of termination.

 

  (g) In the event that the Award Recipient fails promptly to pay or make
satisfactory arrangements as to the withholding taxes as provided in Section 5,
all shares then subject to restriction shall be forfeited by the Award Recipient
and shall be deemed to be reacquired by the Company.

 

  (h) The Award Recipient may, at any time prior to the expiration of the
Restricted Period, waive all rights with respect to all or some of the shares
covered by the Stock Award by delivering to the Company a written notice of such
waiver.

 

  (i) Any shares covered by the Stock Award that are forfeited by the Award
Recipient shall be retired by the Company and resume the status of Treasury
shares available for use under the Plan in accordance with Section 3 of the
Plan.

 

  (j) (i) A transfer of an Award Recipient from the Company to a subsidiary, or
vice versa, or from one subsidiary to another; (ii) a leave of absence, duly
authorized in writing by the Company, for military service or sickness or for
any other purpose approved by

Standard Agreement

 

E-10-4



--------------------------------------------------------------------------------

the Company if the period of such leave does not exceed ninety (90) days, and
(iii) a leave of absence in excess of ninety (90) days, duly authorized in
writing, by the Company, provided the Award Recipient’s right to reemployment is
guaranteed either by a statute or by contract, shall not be deemed a termination
of employment. However, failure of the Award Recipient to return to the employ
of the Company at the end of an approved leave of absence shall be deemed a
termination. During a leave of absence as defined in (ii) or (iii), the Award
Recipient will be considered to have been continuously employed by the Company
but such period shall not be counted in determining the period of employment for
vesting purposes of this Section 3.

 

  (k) By accepting this Stock Award, you expressly agree and covenant that
during the Restricted Period (as defined below) and the Non-Competition and
Non-Solicitation Period (as defined below), you shall not, without the prior
consent of the Company, directly or indirectly:

 

  i) own or have any financial interest in a Competitive Business (as defined
below), except that nothing in this clause shall prevent you from owning one per
cent or less of the outstanding securities of any entity whose securities are
traded on a U.S. national securities exchange (including NASDAQ) or an
equivalent foreign exchange;

 

  ii) be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company. You may, however, be actively
connected with a Competitive Business after your employment with the Company
terminates for any reason, so long as your connection to the business does not
involve any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company and the Company is provided
written assurances of this fact from the Competing Company prior to your
beginning such connection.

 

  iii) take any action that might divert any opportunity from the Company or any
of its affiliates, successors or assigns (the “Related Parties”) that is within
the scope of the present or future operations or business of any Related
Parties;

 

  iv) employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or who has been employed by the Company
within one year of the date your employment with the Company ceased for any
reason whatsoever;

Standard Agreement

 

E-10-4



--------------------------------------------------------------------------------

  v) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

 

  vi) contact, call upon or solicit any prospective customer of the Company that
you became aware of or were introduced to in the course of your duties for the
Company, or otherwise divert or take away from the Company the business of any
prospective customer of the Company; or

 

  vii) engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

 

  (l) Forfeiture. If the Committee determines that you have violated any
provisions of Section 3(k) above during the Restricted Period or the
Non-Competition and Non-Solicitation Period, then you agree and covenant that:

 

  (i) any unvested portion of the Stock Award shall be immediately rescinded;

 

  (ii) you shall automatically forfeit any rights you may have with respect to
the Stock Award as of the date of such determination; and

 

  (iii) if any part of the Stock Award vests within the twelve-month period
immediately preceding a violation of Section 3(k) above (or following the date
of any such violation), upon the Company’s demand, you shall immediately deliver
to it a certificate or certificates for shares of the Company’s Common Stock
that you acquired upon such vesting.

 

  (m) Definitions. For purposes of this Agreement, the following definitions
shall apply:

 

  (i) The Company directly advertises and solicits business from customers
wherever they may be found and its business is thus worldwide in scope.
Therefore, “Competitive Business” means any person or entity that engages in any
business activity that competes with the Company’s business in any way, in any
geographic area in which the Company engages in business, including, without
limitation, any state in the United States in which the Company sells or offers
to sell its products from time to time.

 

  (ii) “Non-Competition and Non-Solicitation Period” means the period during
which you are employed by the Company and twelve months following the date that
you cease to be employed by the Company for any reason whatsoever.

Standard Agreement

 

E-10-4



--------------------------------------------------------------------------------

  (iii) “Restricted Period” means the period from the Award Date until all of
the shares of stock covered by the Stock Award become vested.

 

  (n) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by the provisions of Section 3
are fair and reasonable and are reasonably required for the protection of the
Company. In the event that all or any part of this Section 3 is held to be
unenforceable or invalid, the remaining parts of Section 3 and this Agreement
shall nevertheless continue to be valid and enforceable as though the invalid
portions were not a part of this Agreement. If any one of the provisions in
Section 3 is held to be excessively broad as to period, scope and geographic
areas, any such provision shall be construed by limiting it to the extent
necessary to be enforceable under applicable law.

 

  (o) Additional Remedies. You acknowledge that breach by you of this Agreement
would cause irreparable harm to the Company and that in the event of such
breach, the Company shall have, in addition to monetary damages and other
remedies at law, the right to an injunction, specific performance and other
equitable relief to prevent violations of your obligations hereunder.

4. DEATH OF AWARD RECIPIENT

In the event of the Award Recipient’s death prior to the delivery of vested
shares hereunder, such shares shall be delivered to the Award Recipient’s
estate, upon presentation to the Committee of letters testamentary or other
documentation satisfactory to the Committee.

5. TAXES

At such time as the Company is required to withhold taxes with respect to the
shares covered by the Stock Award, or at an earlier date as determined by the
Company, the Award Recipient shall remit to the Company of an amount sufficient
to cover such taxes or make such other arrangement regarding payments of such
taxes as is satisfactory to the Committee. The Company and its subsidiaries
shall, to the extent permitted by law, have the right to deduct such amount from
any payment of any kind otherwise due to the Award Recipient. Prior to vesting
of the shares covered by the Stock Award, the dividends payable to the Award
Recipient will be compensation (wages) for tax purposes and will be included on
the Award Recipient’s W-2 form. The Company shall withhold applicable taxes on
such dividends. The Company may deduct such taxes either from the gross
dividends payable on such shares or from any other cash payments to be made to
or on account of the Award Recipient or may require the Award Recipient to remit
promptly to the Company such tax amounts. Any cash payment to the Award
Recipient referred to in Section 3 of the Agreement shall be included in the
Award Recipient’s W-2 form as compensation and shall be subject to applicable
tax withholding.

Standard Agreement

 

E-10-4



--------------------------------------------------------------------------------

6. CHANGES IN CAPITALIZATION

In the event of any change in the outstanding Common Stock of the Company as
contemplated by Section 10 of the Plan occurring prior to the vesting of shares
as set forth in Section 3 of this Agreement, the Committee shall adjust
appropriately the number of shares covered for the Stock Award (including shares
not already vested) and may make any other related adjustments as it deems
appropriate.

7. EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the shares covered by the Stock
Award or any other payment under this Agreement be included as compensation or
earnings for purposes of any other compensation, retirement, or benefit plan
offered to employees of the Company unless otherwise specifically provided for
in such plan.

8. RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on an Award Recipient any
right to continue in the employ of the Company or any subsidiary or any specific
position or level of employment with the Company or any subsidiary or affect in
any way the right of the Company or any subsidiary to terminate the Award
Recipient’s employment without prior notice at any time for any reason or no
reason.

9. ADMINISTRATION

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement and all such Committee
determinations shall be final, conclusive, and binding upon the Company, the
Award Recipient, and all interested parties.

10. AMENDMENT

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that the Stock Award which is the subject of this Agreement may
not be adversely affected by any amendment or termination of the Plan approved
after the Award Date without the Award Recipient’s written consent.

Standard Agreement

 

E-10-4



--------------------------------------------------------------------------------

11. SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable and any determination of
invalidity or unenforceability of any one provision shall have no effect on the
remaining provisions.

12. GOVERNING LAW

This Agreement shall be governed by the substantive laws (but not the choice of
law rules) of the State of New York.

13. SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

14. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties.
Any waiver or any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

 

By:  

 

  For the Company Date:  

 

I have read this agreement in its entirety. My signature below indicates my
agreement to all the terms, restrictions and conditions set forth in the
agreement.

 

Signature:

 

 

Date:

 

 

Standard Agreement

 

E-10-4